COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-13-00615-CR


RALPH WESLEY ROGERS, SR.                                          APPELLANT

                                       V.

THE STATE OF TEXAS                                                     STATE


                                   ------------

     FROM CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY

                                   ------------

                       MEMORANDUM OPINION1
                                   ------------

      Appellant Ralph Wesley Rogers, Sr. filed his notice of appeal on

December 18, 2013, attempting to appeal from the trial court’s October 31, 2011

order finding that DNA testing results were not favorable to him. On January 3,

2014, we notified appellant of our concern that we lacked jurisdiction over the

appeal because the notice of appeal was not timely filed. See Tex. R. App. P.

25.2(b), 26.2(a). We informed appellant that unless he or any party desiring to


      1
      See Tex. R. App. P. 47.4.
continue to the appeal filed with the court, on or before January 13, 2014, a

response showing grounds for continuing the appeal, the appeal could be

dismissed for want of jurisdiction. See Tex. R. App. P. 25.2, 44.3.

      Appellant filed a response, but it does not show grounds for continuing the

appeal.   See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998)

(holding that if an appeal is not timely perfected, a court of appeals does not

obtain jurisdiction to address the appeal’s merits and may take no action other

than to dismiss the appeal). Therefore, we dismiss the appeal. See Tex. R. App.

P. 43.2(f).

                                                   PER CURIAM


PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 6, 2014




                                        2